Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 received on 1/3/2020 have been examined, of which claims 1, 9 and 16 are independent.

Drawings
The drawings are objected to because: Fig. 7 steps 705a-b indicates “send a QUIC packet”. However, it is noted that the step 702 establishes MPTCP connection; the fig. 6 shows the MPTCP based multipath transmission, and specification as filed -Para 178-180 mentions about TCP packets. Thus, the fig 7 appears to have typographical error for “send a TCP packet” in step 705.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 

Specification
The disclosure is objected to because of the following informalities: Specification as filed - Para 177 describes “multipath PCT” and “plurality of PCT packets”, wherein “PCT” appears to be typographical error for “TCP”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 5, 7-12, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Comeras et al. (US 2016/0119196) in view of Livet et al. (US 2012/0144062) 

 Regarding claim 1, Comeras teaches a multipath data transmission method (fig 1b, para 4: a host and datacenter networking environment to enable multipath networking), wherein the method comprises: 
receiving, by a first network device (xTR 30 and multipath proxy 20, fig 1b), a packet from a first host device (reference numeral 1 in fig 1b; Para 19: host 10 starts a data flow (or data packets) that crosses xTR 30, e.g., it starts a connection with host/VMs 90), and determining a first connection identifier between the first network device and a second network device based on the packet (Para 19: At 3, xTR 30 forwards the encapsulated traffic to multipath proxy 20. At 4, multipath proxy 20 starts a multipath flow to host/VMs 90. In this example, two forwarding paths are shown at reference numerals 5A and 5B. In this regard, multipath proxy 20 has established at least two multipath protocol paths that the xTR 30 may use for forwarding; one path through RTR 60 and the other path through RTR 50. In other words, the data from host 10 via data flows 1, 3 and 4 is converted to a multipath protocol capable flow by multipath proxy 20, i.e. the data flow at 1 is divided into flows 5A and 5B; here, at step 4, establishing one of two forwarding paths 5A and 5B are considered first connection identifier between xTR 30 and (P)xTR 70 as shown in fig 1b); 
encapsulating, by the first network device, the packet based on the first connection identifier (Para 19: the flow from host 10 does not support a multipath protocol and MSMR 40 responds with instructions for xTR 30 to encapsulate and forward the new flow traffic to multipath proxy 20; at 3, xTR 30 forwards the encapsulated traffic to multipath proxy 20; the data from host 10 via data flows 1, 3 ; and 
sending, by the first network device, the encapsulated packet to the second network device through one of a plurality of subflows between the first network device and the second network device (Para 19-21: the data flow at 1 is divided into flows 5A and 5B; MSMR 40 directs flows 5A and 5B using its mapping functions to RTR 60 due to host/VMs 90 not being multipath protocol capable, and further informs RTR 60 via signaling at 8. Flows 5A and 5B are then directed to multipath proxy 80 which closes the multipath protocol flows and converts the multiple multipath protocol flows to a single flow to be sent to host/VMs 90 via (P)xTR 70).

Comeras teaches that end-to-end flows are upgraded to the multipath protocol flows transmission through multicast proxies in network, where both the hosts (10 and 90 in fig 1b) are not multipath protocol capable. The proxy dividing an encapsulated data flow 1 into flows 5A and 5B for transmission through different RTR paths and transmission is considered encapsulating packet with corresponding flow identification. 

Furthermore, Livet also teaches encapsulating, by the first network device, the packet based on the first connection identifier and sending, by the first network device, the encapsulated packet to the second network device through one of a plurality of subflows between the first network device and the second network device (fig 12-13; Para 125: fig 13, in the right to left direction (i.e. from the single TCP session to MPTCP session), the MPTCP proxy may place received data into the available multiple TCP subflows and encapsulate them into an MNTP Frame by adding the appropriate SN). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network assisted multipath protocol as taught by Comeras with encapsulating the MPTCP sub-flow for transmission as taught by Livet for the benefit of terminating simple TCP and MPTCP connections and performing security verification as taught by Livet in Para 123.

 Regarding claim 9, Comeras teaches a multipath data transmission method (fig 1b, para 4: a host and datacenter networking environment to enable multipath networking), wherein the method comprises: 
receiving, by a first network device (xTR 60, (P)xTR 70 and multipath proxy 80, fig 1b), a packet through one of a plurality of subflows between the first network device and a second network device (fig 1b; Para 19-21: the data flow at reference numeral 1, at the xTR 30 and multipath proxy 20 (second network device) is divided into flows 5A and 5B; MSMR 40 directs flows 5A and 5B using its mapping functions to RTR 60 due to host/VMs 90 not being multipath protocol capable, and further informs RTR 60 via signaling at 8); 
determining, by the first network device, a first connection identifier based on the packet, wherein the first connection identifier is a connection identifier between a first host device and a second host device (as described in para 19-21, data flow 1 from host 10 is encapsulated and forwarded from xTR 30 to multipath proxy 20, which converts data flow 1 to multiple flows 5A and 5B through different RTR, MSMR 40 directs flows 5A and 5B using its mapping functions to RTR 60 due to host/VMs 90 not being multipath protocol capable, and further informs RTR 60 via signaling at 8; thus, the RTR 60 and proxy 80 determine the mapping for multipath flows), the first host device is a host device connected to the first network device, and the second host device is a host device connected to the second network device (as shown in fig 1b, host 90 (first host device) is connected to (P)xTR 70, RTR 60 and multipath proxy 80 (first network device) and the host 10 (second host device) is connected to multipath proxy 20 and xTR 30 (second network device)); 
sending, by the first network device, the packet to the second host device based on the first connection identifier (fig 1b, signaling 7 and 9; para 21: flows 5A and 5B are then directed to multipath proxy 80 which closes the multipath protocol flows and converts the multiple multipath protocol flows to a single flow to be sent to host/VMs 90 via (P)xTR 70); and 
receiving, by the second host device, the packet (fig 1b; para 21: a single flow to be sent to host/VMs 90 via (P)xTR 70; thus, the host 90 receives the flow that is sent by host 10 as shown in fig 1b).

Comeras teaches that end-to-end flows are upgraded to the multipath protocol flows transmission through multicast proxies in network, where both the hosts (10 and 90 

Furthermore, Livet also teaches determining, by the first network device, a first connection identifier based on the packet, wherein the first connection identifier is a connection identifier between a first host device and a second host device (fig 12-13; Para 125: fig 13, MPTCP proxying during data exchange (e.g., from MPTCP Session to TCP Connection--from left to right in the call flow diagram of FIG. 13) may extract data from the MPTCP session by removing MNTCP SNs and sending them on the TCP data buffer). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network assisted multipath protocol as taught by Comeras with encapsulating the MPTCP sub-flow for transmission as taught by Livet for the benefit of terminating simple TCP and MPTCP connections and performing security verification as taught by Livet in Para 123.

 Regarding claim 16, Comeras teaches a first network device (xTR 30 and multipath proxy 20, fig 1b; Para 31: any of device (xTR and proxy) in system 100 or , comprising: 
a receiver (fig 4; para 31: network interfaces 320 enable communication over network 55 or datacenter 95 shown in FIG. 1B), configured to: receive a packet that is from a first host device and that is forwarded by a second network device (reference numeral 1 in fig 1b; Para 19: host 10 starts a data flow (or data packets) that crosses xTR 30, e.g., it starts a connection with host/VMs 90; It is noted that, the limitation “packet that is forwarded by second network device” is interpreted as the packet eventually being forwarded by the second network device to a second host in view of the last limitation of “sending the encapsulated packet to the second network device”), and determine a first connection identifier between the first network device and the second network device based on the packet (Para 19: At 3, xTR 30 forwards the encapsulated traffic to multipath proxy 20. At 4, multipath proxy 20 starts a multipath flow to host/VMs 90. In this example, two forwarding paths are shown at reference numerals 5A and 5B. In this regard, multipath proxy 20 has established at least two multipath protocol paths that the xTR 30 may use for forwarding; one path through RTR 60 and the other path through RTR 50. In other words, the data from host 10 via data flows 1, 3 and 4 is converted to a multipath protocol capable flow by multipath proxy 20, i.e. the data flow at 1 is divided into flows 5A and 5B; here, at step 4, establishing one of two forwarding paths 5A and 5B are considered first connection identifier between xTR 30 and (P)xTR 70 as shown in fig 1b); 
a processor (processor 310, fig 4), configured to encapsulate the packet based on the first connection identifier (Para 19: the flow from host 10 does not support a multipath protocol and MSMR 40 responds with instructions for xTR 30 to encapsulate and forward the new flow traffic to multipath proxy 20; at 3, xTR 30 forwards the encapsulated traffic to multipath proxy 20; the data from host 10 via data flows 1, 3 and 4 is converted to a multipath protocol capable flow by multipath proxy 20, i.e. the data flow at 1 is divided into flows 5A and 5B; here, flows 5a and 5b are considered being encapsulated for different routing); and 
a transmitter (fig 4; para 31: network interfaces 320 enable communication over network 55 or datacenter 95 shown in FIG. 1B), configured to send the encapsulated packet to the second network device through one of a plurality of subflows between the first network device and the second network device (Para 19-21: the data flow at 1 is divided into flows 5A and 5B; MSMR 40 directs flows 5A and 5B using its mapping functions to RTR 60 due to host/VMs 90 not being multipath protocol capable, and further informs RTR 60 via signaling at 8. Flows 5A and 5B are then directed to multipath proxy 80 which closes the multipath protocol flows and converts the multiple multipath protocol flows to a single flow to be sent to host/VMs 90 via (P)xTR 70).

Comeras teaches that end-to-end flows are upgraded to the multipath protocol flows transmission through multicast proxies in network, where both the hosts (10 and 90 in fig 1b) are not multipath protocol capable. The proxy dividing an encapsulated data flow 1 into flows 5A and 5B for transmission through different RTR paths and 

Furthermore, Livet also teaches to encapsulate the packet based on the first connection identifier and to send the encapsulated packet to the second network device through one of a plurality of subflows between the first network device and the second network device (fig 12-13; Para 125: fig 13, in the right to left direction (i.e. from the single TCP session to MPTCP session), the MPTCP proxy may place received data into the available multiple TCP subflows and encapsulate them into an MNTP Frame by adding the appropriate SN). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network assisted multipath protocol as taught by Comeras with encapsulating the MPTCP sub-flow for transmission as taught by Livet for the benefit of terminating simple TCP and MPTCP connections and performing security verification as taught by Livet in Para 123.

 Regarding claim 2 and 17, Comeras further teaches wherein the determining the first connection identifier between the first network device and a second network device based on the packet (Para 19: At 3, xTR 30 forwards the encapsulated traffic to multipath proxy 20. At 4, multipath proxy 20 starts a multipath flow to host/VMs 90, two forwarding paths are established as shown at reference numerals 5A and 5B) comprises: 
obtaining a second connection identifier from the packet, wherein the second connection identifier is a connection identifier between the first host device and a second host device (reference numeral 1 in fig 1b; Para 19: host 10 starts a data flow (or data packets) that crosses xTR 30, e.g., it starts a connection with host/VMs 90), the xTR 30 recognizes that a new flow has been initiated by host 10); and 
determining the first connection identifier based on the second connection identifier and a correspondence between the first connection identifier and the second connection identifier, wherein the first network device comprises the correspondence between the first connection identifier and the second connection identifier (para 19: the xTR 30 recognizes that a new flow has been initiated by host 10, and at 2, queries MSMR 40 with the flow information, the flow from host 10 does not support a multipath protocol and MSMR 40 responds with instructions for xTR 30 to encapsulate and forward the new flow traffic to multipath proxy 20, at 3, xTR 30 forwards the encapsulated traffic to multipath proxy 20, at 4, multipath proxy 20 starts a multipath flow to host/VMs 90; thus, based on single data flow 1 from host 10 for host 90, the multipath data flows 5A and 5B are determined by intermediate network device).

 Regarding claim 5 and 20, Comeras further teaches establishing, by the first network device (xTR 30 and multipath proxy 20, fig 1b), a connection to the first host device (as shown in fig 1b, at reference numeral 1, the host 10 sends data packets to xTR 30, which is considered connection established between first , establishing, by the first network device, a connection to the second network device (as shown in fig 1b, at reference numeral 5a and 5b, the xTR 30 sends two sub-flows to RTR 60, which is considered connection established between first network device and second network device), and establishing, by the first network device, a connection to the second host device by using the second network device (as shown in fig 1b, at reference numeral 7 and 9, the two multipath sub-flows 5a and 5b sent by xTR 30 to RTR 60 are closed and the flow is sent to host 90 as single flow, which is considered connection established between first network device and second host device by using the second network device). 

Comeras fails to teach, but Livet teaches receiving, by the first network device through one of the plurality of subflows between the first network device and the second network device, a second acknowledgment packet that is from the second host device and that is forwarded by the second network device (fig 12-13, where fig 13 shows data exchange for the multipath communication between mobile node and proxy and a single TCP connection between proxy and CN; Para 125: fig 13, in the right to left direction (i.e. from the single TCP session to MPTCP session), the MPTCP proxy may place received data into the available multiple TCP subflows and encapsulate them into an MNTP Frame by adding the appropriate SN; here, second acknowledgement packet is not limited to what information is being acknowledged, thus the interpretation is given as any data or packet). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing 

Regarding claim 7, Comeras teaches the multipath protocol and routing sub-flows through different RTR. The reference doesn’t teach the details of the packet and encapsulation header. 

Livet further teaches wherein the encapsulating, by the first network device, the packet based on the first connection identifier (fig 12 shows detail of protocol stack of proxy MPTCP which encapsulates packet into MPTCP, further encapsulation of TCP sub-flow is described in para 125) comprises: 
encapsulating, by the first network device, an application layer packet based on the first connection identifier (para 125: fig. 13 illustrates a diagram of an exemplary proxy MPTCP call session; in the right to left direction (i.e. from the single TCP session to MPTCP session), the MPTCP proxy may place received data into the available multiple TCP subflows and encapsulate them into an MNTP Frame by adding the appropriate SN; as shown in fig 12, the TCP sub-flow encapsulation into MPTCP includes IP protocol within the encapsulation; as shown in fig 13, the data exchange over MPTCP includes the application communication between MN and CN). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network assisted 

 Regarding claim 8, Comeras teaches the multipath protocol and routing sub-flows through different RTR. The reference doesn’t teach the details of the packet and encapsulation header. 

Livet further teaches wherein the encapsulating, by the first network device, the packet based on the first connection identifier (fig 12 shows detail of protocol stack of proxy MPTCP which encapsulates packet into MPTCP, further encapsulation of TCP sub-flow is described in para 125) comprises: 
encapsulating, by the first network device, an internet protocol (IP) packet based on the first connection identifier (para 125: in the right to left direction (i.e. from the single TCP session to MPTCP session), the MPTCP proxy may place received data into the available multiple TCP subflows and encapsulate them into an MNTP Frame by adding the appropriate SN; as shown in fig 12, the TCP sub-flow encapsulation into MPTCP includes IP protocol within the encapsulation). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network assisted multipath protocol as taught by Comeras with encapsulating the MPTCP sub-flow for transmission as 

 Regarding claim 10, Comeras further teaches wherein the determining, by the first network device, the first connection identifier based on the packet (as described in para 19-21, data flow 1 from host 10 is encapsulated and forwarded from xTR 30 to multipath proxy 20, which converts data flow 1 to multiple flows 5A and 5B through different RTR, MSMR 40 directs flows 5A and 5B using its mapping functions to RTR 60 due to host/VMs 90 not being multipath protocol capable, and further informs RTR 60 via signaling at 8; thus, the RTR 60 and proxy 80 determine the mapping for multipath flows) comprises: 
obtaining, by the first network device, a second connection identifier from the packet, wherein the second connection identifier is a connection identifier between the first network device and the second network device (reference numeral 1 in fig 1b; Para 19: host 10 starts a data flow (or data packets) that crosses xTR 30, e.g., it starts a connection with host/VMs 90), the xTR 30 recognizes that a new flow has been initiated by host 10; at reference numeral 7 and 9, the multipath flows 5a and 5b are closed and the multiple multipath protocol flows are converted into single flow to be sent to host; the multipath are between first and second network devices, so closing them requires that the device obtains the identification of flows); and 
obtaining, by the first network device, the first connection identifier based on the second connection identifier and a correspondence between the first connection identifier and the second connection identifier, wherein the first network device comprises the correspondence between the first connection identifier and the second connection identifier (para 19: the xTR 30 recognizes that a new flow has been initiated by host 10, and at 2, queries MSMR 40 with the flow information, the flow from host 10 does not support a multipath protocol and MSMR 40 responds with instructions for xTR 30 to encapsulate and forward the new flow traffic to multipath proxy 20, at 3, xTR 30 forwards the encapsulated traffic to multipath proxy 20, at 4, multipath proxy 20 starts a multipath flow to host/VMs 90; thus, based on single data flow 1 from host 10 for host 90, the multipath data flows 5A and 5B are determined by intermediate network device).

 Regarding claim 11, Comeras teaches wherein after the receiving, by the first network device (xTR 60, (P)xTR 70 and multipath proxy 80, fig 1b), the packet through one of the plurality of subflows between the first network device and the second network device (fig 1b; Para 19-21: the data flow at reference numeral 1, at the xTR 30 and multipath proxy 20 (second network device) is divided into flows 5A and 5B; MSMR 40 directs flows 5A and 5B using its mapping functions to RTR 60 due to host/VMs 90 not being multipath protocol capable, and further informs RTR 60 via signaling at 8), the method comprises: 
decapsulating, by the first network device, the packet to obtain an application layer packet (fig 1b, signaling 7 and 9; para 21: flows 5A and 5B are then directed to multipath proxy 80 which closes the multipath protocol flows and converts the multiple multipath protocol flows to a single flow to be sent to host/VMs .

Livet further teaches decapsulating, by the first network device, the packet to obtain an application layer packet (fig 12-13; Para 125: fig 13, MPTCP proxying during data exchange (e.g., from MPTCP Session to TCP Connection--from left to right in the call flow diagram of FIG. 13) may extract data from the MPTCP session by removing MNTCP SNs and sending them on the TCP data buffer). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network assisted multipath protocol as taught by Comeras with encapsulating the MPTCP sub-flow for transmission as taught by Livet for the benefit of terminating simple TCP and MPTCP connections and performing security verification as taught by Livet in Para 123.

 Regarding claim 12, Comeras fails to teach, but Livet further teaches wherein the determining, by the first network device, the first connection identifier based on the packet (fig 12-13; Para 125: fig 13, MPTCP proxying during data exchange (e.g., from MPTCP Session to TCP Connection--from left to right in the call flow diagram of FIG. 13) may extract data from the MPTCP session by removing MNTCP SNs and sending them on the TCP data buffer) comprises: 
obtaining, by the first network device, the first connection identifier in the decapsulation process (fig 12-13; Para 125: fig 13, MPTCP proxying during data exchange (e.g., from MPTCP Session to TCP Connection--from left to right in the .


Claims 3, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Comeras et al. (US 2016/0119196) in view of Livet et al. (US 2012/0144062) in further view of Konugovi et al. (US 2016/0037428)

Regarding claim 3 and 18, Comeras in view of Livet teaches the limitations of parent claim. 

Comeras teaches the multipath protocol and routing sub-flows through different RTR. The reference doesn’t teach the details of the packet and encapsulation header. 

Livet further teaches wherein the second connection identifier comprises a socket or an internet protocol (IP) of the first host device and the second host device (Para 117 describes mobile IP tunnel for IP packet communication between , and the first connection identifier is a connection identifier (connection ID) between the first network device and the second network device (in fig 10, the tunnel encapsulates the original IP packet with the connection ID including address of home agent and care of address, which are considered for the connection identifier between two network devices). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network assisted multipath protocol as taught by Comeras with encapsulating the MPTCP sub-flow for transmission as taught by Livet for the benefit of terminating simple TCP and MPTCP connections and performing security verification as taught by Livet in Para 123.

Further, Konugovi teaches wherein the second connection identifier comprises a socket or an internet protocol (IP) quintuplet of the first host device and the second host device (Para 54: in the context of MPTCP, a path refers to a sequence of links between hosts (e.g., sender and receiver); para 67: at step S408, the PGW 103 maps each of the TCP sub-flows to a separate EPS bearer between the PGW 103 and the UE 1, the PGW 103 maps the TCP sub-flows to the EPS bearers based on quality of service information and at least one of source and destination address information for each of the sub-flows, the PGW 103 maps the TCP sub-flows to EPS bearers using a 5-tuple TFT packet filter)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of 

 Regarding claim 13, Comeras in view of Livet teaches the limitations of parent claim.

Comeras teaches the multipath protocol and routing sub-flows through different RTR. The reference doesn’t teach the details of the packet and encapsulation header. 

Livet further teaches wherein the first connection identifier comprises a socket or an internet protocol (IP) of the first host device and the second host device (Para 117 describes mobile IP tunnel for IP packet communication between source correspondent node CN and destination mobile node MN, which is shown in fig 10; fig 10 shows original IP packet having header with source host and destination host information), and the second connection identifier is a connection identifier (connection ID) between the first network device and the second network device (in fig 10, the tunnel encapsulates the original IP packet with the connection ID including address of home agent and care of address, which are considered for the connection identifier between two network devices). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Further, Konugovi teaches wherein the first connection identifier comprises a socket or an internet protocol (IP) quintuplet of the first host device and the second host device (Para 54: in the context of MPTCP, a path refers to a sequence of links between hosts (e.g., sender and receiver); para 67: at step S408, the PGW 103 maps each of the TCP sub-flows to a separate EPS bearer between the PGW 103 and the UE 1, the PGW 103 maps the TCP sub-flows to the EPS bearers based on quality of service information and at least one of source and destination address information for each of the sub-flows, the PGW 103 maps the TCP sub-flows to EPS bearers using a 5-tuple TFT packet filter)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network assisted multipath protocol as taught by Comeras and Livet with the packet header detail of MPTCP sub-flow as taught by Konugovi for the benefit of enabling delivery of multiple TCP flows over multiple EPS bearers via multiple eNBs serving a user as taught by Konugovi in Para 5.


Claims 4, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Comeras et al. (US 2016/0119196) in view of Livet et al. (US 2012/0144062) in further view of Bonaventure et al. (US 2018/0248984)

Regarding claim 4, 14 and 19, Comeras in view of Livet teaches the limitations of parent claim.

Comeras further teaches establishing, by the first network device, a connection to the second network device (Para 19-21: multipath proxy 20 starts a multipath flow to host/VMs 90 as two forwarding paths reference numerals 5A and 5B (from RTR 30 to RTR 60); and at RTR 60, the flows 5A and 5B are then directed to multipath proxy 80 which closes the multipath protocol flows; thus multipath flows 5a and 5b are established between first and second network devices as shown in fig 1b). 

Bonaventure describes multipath TCP connections with respect to client and server in fig 2-3. Further, fig 4 shows a system where para 93-94 describe that client 200/300 corresponds to CPE 400 and server 201/301 corresponds to access gateway 401. Thus, with respect to fig 4, the 400 and 401 are network devices that establish multipath TCP communication and the devices 404 and server application 405 are host devices. Thus, the client and server referred in fig 2-3 correspond to network devices in fig 4. 

sending, by the first network device, an acknowledgment message to the second network device when the first network device receives a packet from the second network device (para 81-82: the server replies with a SYN+ACK+MP_CAPABLE in segment 223; the client 200 confirms the establishment with the ACK+MP_CAPABLE segment 225 to the server). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network assisted multipath protocol as taught by Comeras and Livet with the packet acknowledgement for MPTCP connection as taught by Bonaventure for the benefit of providing a way to establish a MPTCP connection within a shorter time span as taught by Bonaventure in Para 5.


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Comeras et al. (US 2016/0119196) in view of Livet et al. (US 2012/0144062) in further view of Javali et al. (US 20180219979)

 Regarding claim 6, Comeras in view of Livet teaches the limitations of parent claim. 

Comeras in view of Livet fails to teach, but Javali teaches wherein acknowledgment message function deactivation information (ACK) disable is carried in the process of establishing the connection between the first network device and the second network device (Para 25: fig. 3C, a spoofed TCP . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network assisted multipath protocol as taught by Comeras and Livet with the configured to disable three way handshake acknowledgement as taught by Javali for the benefit of employing a performance enhancing proxy protocol that operates via the local proxy node and a remote proxy node as taught by Javali in Para 14.

 Regarding claim 15, Comeras in view of Livet teaches the limitations of parent claim. 

Comeras in view of Livet fails to teach, but Javali teaches wherein before the receiving, by the first network device, the packet through one of a plurality of subflows between the first network device and the second network device (fig. 3c, before data transmission 375 from remote endpoint to local endpoint, the local proxy and remote proxy exchange CR message), the method comprises: 
establishing, by the first network device, the connection to the second network device, and adding acknowledgment message function deactivation information (ACK) disable to the packet transmitted in the connection establishment process (Para 25: fig. 3C, a spoofed TCP connection is established between two endpoints 310 and 317 with TCP three-way handshake spoofing disabled, the local proxy node 312 determines that TCP three-way handshake spoofing is disabled for this TCP connection and constructs a CR message, per step 363, and sends the CR message to its peer for the new TCP connection, remote proxy node 314, the CR message contains all of the information that remote proxy node 315 requires to appropriately establish a new TCP connection with remote endpoint 317, and may indicate that three-way handshake spoofing is disabled for the new TCP connection). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network assisted multipath protocol as taught by Comeras and Livet with the configured to disable three way handshake acknowledgement as taught by Javali for the benefit of employing a performance enhancing proxy protocol that operates via the local proxy node and a remote proxy node as taught by Javali in Para 14.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        11/4/2021